 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    CASE NO. 2:17-CR-187 GEB
11
                               Plaintiff,         STIPULATION TO CONTINUE DEFENDANT’S
12                                                SENTENCING HEARING AND [PROPOSED]
                          v.                      ORDER THEREOF
13
     LISA TERRACIANO,                             DATE: May 10, 2019
14                                                TIME: 9:00 a.m.
                               Defendant.         COURT: Hon. Garland E. Burrell, Jr.
15

16

17         Pursuant to an agreement between the parties, and the probation officer, Defendant
18 LISA TERRACIANO, respectfully requests the Court to continue sentencing from May 10,

19 2019, to September 27, 2019, at 9:00 a.m. and to adopt the following schedule for Disclosure

20 and Sentencing in the above-referenced matter:

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE DEFENDANT’S         1
30    SENTENCING HEARING & PROPOSED ORDER
 1   Judgment and Sentencing date:                                   September 27, 2019 at 9:00 a.m.
 2   Reply or Statement of No Opposition and any                                  September 23, 2019
     Sentencing Memos:
 3

 4   Motion for Correction Filed:                                                 September 20, 2019

 5   A Pre-Sentence Report with responses to                                      September 13, 2019
     Informal objections shall be filed with the court
 6   and disclosed to counsel no later than:

 7   Counsel’s written objections to the Pre-                                      September 6, 2019
     Sentence report shall be delivered to the
 8   Probation Officer and opposing counsel no
     later than:
 9

10   The Pre-Sentence Report is due no later than:                                   August 23, 2019

11

12
     Dated: May 6, 2019                                  MCGREGOR W. SCOTT
13                                                       United States Attorney
14
                                                  By: /s/ ROSANNE L. RUST
15                                                    ROSANNE L. RUST
                                                      Assistant United States Attorney
16
     Dated: May 6, 2019
17

18                                                By: /s/ CHRIS COSCA
19                                                    CHRIS COSCA
                                                      Counsel for defendant
20                                                    Lisa Terraciano

21

22                                               ORDER

23         IT IS SO ORDERED.

24         Dated: May 6, 2019

25

26
27

28


     STIPULATION TO CONTINUE DEFENDANT’S             2
30   SENTENCING HEARING & PROPOSED ORDER
